EXHIBIT 10.1

AMENDMENT NO. 9 TO

AUCTION 73 FLOATING RATE PROMISSORY NOTE

AMENDMENT NO. 9, dated as of April 30, 2010 (the “Amendment”), to the Auction 73
Floating Rate Promissory Note, dated as of March 31, 2008, as previously amended
(the “Auction 73 Floating Rate Promissory Note”), issued by Cellco Partnership,
a Delaware general partnership (the “Borrower”), and payable to Verizon
Financial Services LLC, a Delaware limited liability company (the “Lender”).

WHEREAS, the Borrower and the Lender have agreed to amend certain provisions of
the Auction 73 Floating Rate Promissory Note;

NOW, THEREFORE, the Borrower and the Lender hereby amend the Auction 73 Floating
Rate Promissory Note as follows:

1.        The fourth paragraph of the Auction 73 Floating Rate Promissory Note
is hereby amended by (i) deleting the first sentence and (ii) inserting in lieu
thereof the following sentence:

“As more fully described below, the principal amount of this Auction 73 Floating
Rate Promissory Note that shall be outstanding from time to time shall bear
interest until paid in full at a rate per annum equal to One-Month LIBOR as in
effect for each interest period, plus a spread of (i) 50 basis points for
interest periods beginning after April 30, 2010 and prior to July 1, 2010 and
(ii) 65 basis points for interest periods beginning on or after July 1, 2010;
provided however that for the interest period beginning on April 1, 2010, the
interest rate (i) from April 1, 2010 to April 15, 2010 shall be 1.34863% and
(ii) from April 16, 2010 to, but excluding, May 1, 2010 shall be 0.74863%;
provided further however that, notwithstanding anything herein to the contrary,
if the calculated rate per annum in effect for any interest period exceeds
5.80%, the interest rate per annum in effect for such interest period shall be
5.80%.”

2.        This Amendment of the Auction 73 Floating Rate Promissory Note shall
be effective without any exchange of the Auction 73 Floating Rate Promissory
Note for a new Auction Rate 73 Floating Rate Promissory Note reflecting the
amendment contained herein. The parties hereby authorize the Borrower to attach
this amendment or make appropriate notations on the Auction 73 Floating Rate
Promissory Note, which notations, if made, shall evidence the terms of this
Amendment.

3.        This Amendment shall be effective as of the date first above written,
and, except as set forth herein, the Auction Rate 73 Floating Rate Promissory
Note shall remain in full force and effect and shall be otherwise unaffected
hereby.

4.        Each reference in the Auction 73 Floating Rate Promissory Note to
“this Auction 73 Floating Rate Promissory Note,” “hereunder,” “hereof,” “herein”
or words of like import shall mean and be a reference to the Auction 73 Floating
Rate Promissory Note as amended hereby.



--------------------------------------------------------------------------------

5.        This Amendment may be executed in two or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

6.        This Amendment and the rights and obligations of the parties under
this agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to the conflicts of laws provisions
thereof.

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower hereto has caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CELLCO PARTNERSHIP By:   /s/ John Townsend Name: John Townsend Title: Vice
President and Chief Financial Officer

 

ACKNOWLEDGED AND AGREED: VERIZON FINANCIAL SERVICES LLC By:   /s/ Janet M.
Garrity Name: Janet M. Garrity Title: President and Treasurer